PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/237,211
Filing Date: 31 Dec 2018
Appellant(s): DiFoggio, Rocco



__________________
Joe Grdinovac
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 29 June 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 18 December 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant’s first argument in §1, starting at page 6 of the filed Appeal Brief is that the proposed rationale to combine Pelletier and Liu is insufficient and that one of ordinary skill in the art would not be motivated to form the proposed combination.   The Examiner respectfully disagrees.   At a fundamental level, both Pelletier and Liu disclose employment of optical analysis systems/techniques to determine chemical components/constituents within a fluid.  Pelletier clearly discloses the employment of an optical analysis system/technique to determine chemical components/constituents of a downhole fluid (i.e. gas).  One of ordinary skill in the art as of the effective filing date, would be aware of all types of optical analysis systems/tools (i.e. both patent and non-patent literature, such as journal articles) and apply them to any desired environment (downhole or otherwise) to determine chemical components a fluid.  Furthermore, Appellant failed to address the clear motivations provided by Liu to substitute/modify the optical analysis system/method of Pelletier, and to employ the optical analysis technique of cataluminescence, thus providing an optical analysis system/method via optical data that does not require an external light source (thus simplifying and/or reducing the number of required elements); reducing influence factors to the sensing technique, thus enhancing stability and accuracy of analyte detection/analysis; good reversibility is achieved; the selectivity of industrial (emphasis added) and manufacturing environment monitoring.”  The oil and gas industry which is primarily concerned with production of oils/hydrocarbons from underground formations is clearly an “industrial” endeavor.  Thus, for these reasons above, contrary to Appellant’s assertions, one of ordinary skill in the art as of the effective filing date of the instant invention, would motivated to employ the optical analysis system/technique disclosed by Liu, in a downhole environment, to detect desired chemical components/constituents of a downhole fluid, simplifying the downhole optical system of Pelletier, which requires a light source, in addition to the other excellent motivations provided by Liu.
	Appellant also argues that one of ordinary skill in the art would not be motivated to make the combination of Pelletier and Liu due to alleged different operating characteristics and how the light is utilized, as well allegations of modifying the light source of Pelletier with the cataluminescence light of Liu, and thus would not function.  The Examiner respectfully disagrees.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).	In the instant case, Liu 
	Appellant further argues in §2, starting at page 8 of the filed Appeal Brief that the proposed rationale employed by the Examiner to combine Pelletier and Liu relies on impermissible hindsight reasoning.  The Examiner respectfully disagrees.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Again, Pelletier discloses one of many types of optical analysis systems/techniques to determine chemical components/constituents of a downhole fluid, and as stated in the Final Office Action, there exists numerous other types of optical analysis systems/techniques known to those of ordinary skill in the art as of the effective filing date of the instant invention (such as measurement of light transmitted through the downhole fluid sample to an optical receiver (see Pelletier, para 0002).  Thus, as previously stated, one of ordinary skill in the art as of the effective filing date would look to all sources of literature, both patent and non-patent literature regarding optical analysis systems/techniques.  It would have been obvious to one having ordinary skill in the art as of the effective filing date of the instant invention to employ the optical analysis system/technique of cataluminescence disclosed by Liu, in downhole tools/systems employing other types of optical analysis techniques, as demonstrated by Pelletier, since it has been held to be within the general skill of a worker in the art to be aware that known work in one field of endeavor (i.e. optical analysis systems/techniques of cataluminescence to be employed in industrial applications) may KSR International Co. v Teleflex Inc., 550 U.S. 398 (2007).  
	Appellant further argues in §3, starting at page 9 of the filed Appeal Brief that the Examiner fails to recognize the solution to a long felt need provided by the instant application.  Appellant argues and cites other prior art references that allege potential issues/problems in regards to other optical analysis techniques applied to downhole fluids, and this, allegedly, demonstrates a long felt need and alleged inability/failure of others of ordinary skill in the art in the oil and gas industry to employ the claimed optical analysis system of cataluminescence.  The Examiner respectfully disagrees.  Appellant’s allegations of the failure of others is not based on any evidence.  For example, previous attempts by others at providing the optical analysis technique of cataluminescence to a downhole fluid in a downhole tool may have been halted for reasons such as business reasons, such as high costs/expenditures in research or development as well as high costs of producing the system, rather than due to lack of insight.  In addition, would-be inventors may have suffered from inferior brand image that would make introduction of a new product/system risky.  Their capital may have disappeared or become prohibitively expensive, or a key employee might have left due to a disagreement.  Appellant has not provided any evidence that others of ordinary skill in the downhole art tried to solve the alleged problems regarding other optical analysis techniques, but did not develop the claimed invention employ the optical analysis technique of cataluminescence.  The Appellant’s overreliance, and over-generality in, the secondary consideration of long felt need, essentially ignores the principle underlying the KSR decision.  The claimed elements/method steps of the instant invention are clearly found in 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JOHN FITZGERALD/Primary Examiner, Art Unit 2861            
                                                                                                                                                                                            Conferees:

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861                                                                                                                                                                                                        
/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.